Exhibit 10.2

EXECUTION COPY

ACCOUNT OWNERSHIP AGREEMENT

Dated 4 April 2007

among

R. RAPHAEL & SONS PLC

as Account Owner,

and

COMPUCREDIT INTERNATIONAL ACQUISITION CORPORATION

as Receivables Purchaser and Servicer

LOGO [g57907img001.jpg]

ORRICK, HERRINGTON & SUTCLIFFE

TOWER 42, LEVEL 35

25 OLD BROAD STREET

LONDON EC2N 1HQ

tel +44 (0)20 7562 5000

fax +44 (0)20 7628 0078

www.orrick.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page 1.    INTERPRETATION    1    1.1    Definitions    1    1.2    Other
Definitional Provisions    9 2.    CREDIT CARD ACCOUNTS    10    2.1    Account
Owner; Account Administration    10    2.2    Account Terms    12    2.3   
Non-Credit Revenue on Accounts    15    2.4    Use of Names and Credit Card
Marks    15    2.5    Credit Card System Membership    16    2.6   
Non-Exclusive Arrangement    17    2.7    Inspections    17    2.8   
Charged-Off Accounts    17    2.9    Transfer of Accounts to a Third Party    18
   2.10    Enhancements and Fee-Based Programs    18    2.11    Payment
Provisions    18    2.12    VAT    19    2.13    Change Imposed or Recommended
by Credit Card System    19    2.14    Charges Imposed by Credit Card System   
19 3.    WARRANTIES    19    3.1    Warranties of Account Owner Relating to
Account Owner    19    3.2    Warranties of Receivables Purchaser    22    3.3
   Warranties of Servicer    24 4.    COVENANTS    25    4.1    Covenants of
Account Owner and Receivables Purchaser    25 5.    TERM, EVENTS OF DEFAULT AND
TERMINATION    31    5.1    Term    31    5.2    Events of Default    32    5.3
   Termination Rights    33    5.4    Wind Down Period    33    5.5    Terms
Associated with Transfer of Accounts    34

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page 6.    INDEMNIFICATION    34    6.1    Account Owner’s Indemnification
Obligations    34    6.2    Servicer’s Indemnification Obligations    35    6.3
   Receivables Purchaser’s Indemnification Obligations    35    6.4    Procedure
   35    6.5    Settlement Reserve Account    37    6.6    Convenience Cheque
Account    38 7.    CARDHOLDER DATA    39    7.1    Cardholder Data    39    7.2
   Property of Account Owner    39    7.3    Storage and Disclosure of
Cardholder Data    39 8.    DATA PROTECTION    40    8.1    Definitions    40   
8.2    Data Controller and Data Processors    40    8.3    Compliance with Data
Protection Act    40    8.4    Processing of Personal Data    40    8.5   
Maintain Security    40    8.6    Compliance with Terms of Schedule    41    8.7
   Transfer of Personal Data Outside EEA    41 9.    MISCELLANEOUS PROVISIONS   
41    9.1    Amendment    41    9.2    Governing Law    41    9.3    Submission
   41    9.4    Service of Process    41    9.5    Notices    42    9.6   
Severability of Provisions    43    9.7    Further Assurances    43    9.8    No
Waiver; Cumulative Remedies    43    9.9    Counterparts    43    9.10   
Binding    43

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    9.11    Third Party Rights    43    9.12    Merger and
Integration    44    9.13    Headings    44    9.14    Survival    44    9.15   
Acknowledgement and Agreement of Account Owner    44    9.16    Liability    44
   9.17    Guarantee    45    9.18    No Partnership    46    9.19    Visa
Undertaking Letter    46

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

   Exhibit A    Policies and Procedures    A-1    Exhibit B    Form of
Receivables Purchase Agreement    B-1    Exhibit C    Form of Assignment and
Assumption Agreement    C-1

SCHEDULES

 

   Schedule I    AO Credit Card Marks    1    Schedule II    CC Credit Card
Marks    1    Schedule III    Barclays Marks    1    Schedule 3.1    (d) Account
Owner Authorizations, Consents, etc. of Governmental Authorities    1   
Schedule 3.2    (e) Receivables Purchaser Authorizations, Consents, etc. of
Governmental Authorities    1    Schedule 8.6    EU Model Clauses    1

 

1



--------------------------------------------------------------------------------

This ACCOUNT OWNERSHIP AGREEMENT, dated 4 April 2007 between

 

1. R RAPHAEL & SONS PLC, a public limited liability company incorporated in
England and Wales (“Account Owner”); and

 

2. COMPUCREDIT INTERNATIONAL ACQUISITION CORPORATION, a Nevada corporation
(“CCIA”, “Receivables Purchaser” or “Servicer”, as applicable).

WHEREAS,

 

(a) In connection with an agreement relating to the sale and purchase of
Monument Business of even date herewith, between various parties, including
Barclays Bank PLC (“Barclays”) and Receivables Purchaser (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Sale and Purchase Agreement”),
Barclays has sold (prior to the Assignment Date, by way of declaration of trust
and from and after the Assignment Date, by way of legal assignment) and Account
Owner as CCIA’s designee has acquired certain properties, rights, title,
interest and privileges in and to the Accounts and related receivables
outstanding thereunder;

 

(b) Under the terms of a Receivables Purchase Agreement, of even date herewith,
by and between Account Owner and Receivables Purchaser (as the same may be
further amended, modified or supplemented from time to time, the “Receivables
Purchase Agreement”), Receivables Purchaser has agreed to purchase certain
properties, rights, title, interest, privileges and obligations in and to
certain receivables outstanding under Accounts acquired by Account Owner from
Seller; and

 

(c) On the terms and conditions described herein, Account Owner and Receivables
Purchaser desire to enter into a relationship under which, among other things,
Account Owner will own the Accounts (subject to the sale, under the Receivables
Purchase Agreement, of the existing and accruing Receivables), issue credit
cards related to the Accounts and perform certain services in respect of the
Accounts, and Receivables Purchaser and Servicer will have certain obligations
with respect thereto.

NOW, IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

All capitalized terms used herein or in any certificate or document made or
delivered pursuant hereto and not otherwise defined herein or therein shall have
the meanings ascribed thereto in the Sale and Purchase Agreement or the
Receivables Purchase Agreement, as the context may require; in addition, the
following words and phrases shall have the following meanings:

“Account Owner” shall have the meaning specified in the Preamble.

 

1



--------------------------------------------------------------------------------

“Account Schedule” shall mean the list of Accounts together with outstanding
balances and delinquency status of such Accounts prepared as of the Cut-Off Time
and delivered to the Receivables Purchaser pursuant to Clause 3.6 of the Sale
and Purchase Agreement, and as amended, if applicable, to exclude any Covered
Accounts sold or reconveyed to the Seller (or a third party designated by
Seller) pursuant to Clause 7.3 of the Sale and Purchase Agreement.

“Accounts” shall mean the Credit Card accounts identified by name and account
number on the Account Schedule, including each credit card account into which an
Account has been transferred in accordance with the Policies and Procedures and
each Account with respect to which a new account number has been issued under
circumstances resulting from an error or a lost or stolen credit card.

“Accounts Assets” shall have the meaning specified in Clause 5.1(a).

“Active Account” shall mean an Account (1) with respect to which there is a
balance due from the Cardholder and (2) that is not a Charged Off Account and
that is not an Excluded Account.

“Affiliate” shall mean, with respect to any person, corporation or entity, any
other person, corporation or entity that directly or indirectly controls, is
controlled by or is under common control with such person, corporation or
entity. For the purposes of this definition, “control” shall mean the power to
direct the management and policies of a person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “common control” and “controlled” have meanings correlative to the
foregoing.

“Agreement” shall mean this Account Ownership Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Anti Money Laundering Requirements” shall mean the legal and regulatory
requirements relating to money laundering as set out in the Money Laundering
Regulations 2003 and the Joint Money Laundering Steering Group’s revised
“Prevention of Money laundering – Guidance Note for the Financial Sector 2006”
(both as amended or superseded from time to time) and the policies and
procedures of Account Owner intended to prevent and detect money-laundering (as
amended from time to time).

“AO Credit Card Marks” shall mean such trademarks and service marks of Account
Owner as used in connection with the Accounts as set forth on Schedule I.

“AO Goodwill” shall have the meaning specified in Clause 2.4(b).

“AO Intellectual Property” shall have the meaning specified in
Clause 4.1(a)(viii).

 

2



--------------------------------------------------------------------------------

“Approved Receivables Purchaser Terms Change Request” shall have the meaning
specified in Clause 2.2(b)(iii).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement for services to be provided by CCIS substantially in the form of
Exhibit C between CCIA and CCIS and acknowledged and agreed to by the Account
Owner.

“Assignment Date” shall mean the date that is 10 days after the notices referred
to in Clause 6.1 of the Sale and Purchase Agreement have been posted to
Cardholders in accordance with such clause.

“Average Daily Purchases” shall mean, for any calendar month, (i) the sum of the
amount of purchases and cash advances on each day of such calendar month divided
by (ii) the number of days in such calendar month.

“Barclays” shall mean Barclays Bank PLC and its successors in interest.

“Barclays Marks” shall mean such trademarks and servicemarks of Barclays as used
in connection with the Accounts as set forth on Schedule III.

“BIN” shall have the meaning specified in the Sale and Purchase Agreement.

“BIN Transfer Date” shall mean the date the Seller transfers the BIN to Account
Owner as Receivable Purchaser’s designee pursuant to Clause 6.2 of the Sale and
Purchase Agreement.

“Books and Records” shall mean all books and records (other than income Tax
Returns and other corporate records not specifically relating to the Accounts)
to the extent relating to the Accounts, including, without limitation:
applications for Accounts, acceptance certificates for prescreened offers,
periodic statements, credit and collection files, file maintenance data, credit
agreements, disclosure statements, credit information files, credit card slips,
receipts, instruments, mailing lists, customer lists and other records relating
to the Accounts and the Cardholders and correspondence, whether in documentary
form or on microfilm, microfiche, magnetic tape, computer disk or other form
whether segregated by Cardholder identity or by document or record type and any
other records necessary to evidence ownership, service, administer or enforce
the Accounts.

“Business Day” shall mean each day other than Saturday, Sunday or a day on which
banking institutions in London are authorized or obligated by law, executive
order or governmental decree to be closed.

“Cardholder” shall mean an applicant and/or co-applicant in whose name an
Account was established or is maintained and/or who is obligated to repay the
Receivables associated with such Account.

 

3



--------------------------------------------------------------------------------

“Cardholder Agreements” shall mean all agreements between the Account Owner (or,
prior to the Assignment Date, the Seller or Providian National Bank) and a
Cardholder containing the terms and conditions of the related Account, as the
same may be amended from time to time.

“Cardholder Data” shall mean all data, including but not limited to the
Cardholder List and any Personal Data, information, text, drawings, records,
documents and other materials which are embodied in any medium (including any
electronic, optical, magnetic or tangible media) concerning any or all of the
Cardholders:

 

  (a) that are supplied to the Servicer, Receivables Purchaser or any of their
Affiliates by the Account Owner in order to enable those parties to provide
advisory services to the Account Owner, and which are not derived from
information owned by the Servicer, Receivables Purchaser or any of their
Affiliates; or

 

  (b) that the Servicer, Receivables Purchaser or any of their Affiliates
generate solely for the purposes of this agreement and which they are required
to provide to the Account Owner under this Agreement.

“Cardholder List” shall mean a list containing the names and addresses of
Cardholders.

“CC Credit Card Marks” shall mean such trademarks and servicemarks of CCIA or
CompuCredit as may be used in connection with the Accounts as set forth on
Schedule II.

“CC Goodwill” shall have the meaning specified in Clause 2.4(d).

“CCIS” shall mean CompuCredit International Servicing LLC, a Georgia limited
liability company with registered company number 07017487 and having its
registered office at 245 Perimeter Center Parkway, Suite 600, Atlanta, GA 30346,
USA, and its successors and permitted assigns.

“Change in Law” shall mean any amendment, modification, change, deletion or
addition to, or precedential change in the interpretation of, any Requirements
of Law (including without limitation, laws relating to Taxes), or the enactment
or issuance of any new Requirements of Law (including without limitation, laws
relating to Taxes), the imposition by any Governmental Authority of conditions
or requirements for the issuance or maintenance of any licenses, consents,
approvals, registrations or permits or any other change in the specified
standards therefore, in each case occurring and which has an adverse effect on
the ability of a Party to perform any of its obligations (including, without
limitation, by causing any delay therein) under this Agreement or which causes
an increase in the cost of such performance.

“Charged Off Account” shall mean an Account that has been “charged off” (i.e.,
written off as uncollectible or as a bad debt) in accordance with the Policies
and Procedures.

“Closing Date” shall mean the date of this Agreement first written above.

 

4



--------------------------------------------------------------------------------

“CompuCredit UK” shall mean CompuCredit UK Limited, a company incorporated in
England and Wales with company number 6032187 and having its registered office
at One Bishops Square, London E1 6AO.

“Consumer Credit Act” shall mean the Consumer Credit Act 1974 and all
regulations in force thereunder from time to time.

“Covered Account” shall have the meaning specified in the Sale and Purchase
Agreement.

“Credit Card” shall mean a credit card operated through a Credit Card System
that has been issued to each Cardholder pursuant to the relevant Cardholder
Agreement.

“Credit Card System” shall mean VISA Europe Services Inc., VISA International
Services Association, VISA Europe Limited and any other VISA entity, as
appropriate.

“Data Protection Act” shall mean the Data Protection Act 1998.

“Declaration of Trust” shall mean the declaration of trust of even date herewith
made by Seller in respect of the Receivables and the other Purchased Assets in
favour of Account Owner as CCIA’s designee.

“Dissolution Event” shall mean in respect of any Party:

 

  (a) if such Party ceases or threatens to cease to carry on business or a
substantial part of its business;

 

  (b) if such Party is or is deemed unable to pay its debts as and when they
fall due within the meaning of Section 123(1) and (2) of the Insolvency Act
1986;

 

  (c) if such Party has an order made or an effective resolution passed for its
winding-up;

 

  (d) if such Party has proceedings initiated against it under any applicable
liquidation, insolvency, composition, reorganisation or other similar laws
(including, but not limited to, presentation of a petition for an administration
order);

 

  (e) if an administration order shall be granted or an administrative receiver
or other receiver, liquidator or other similar official shall be appointed in
relation to it or in relation to the whole or any substantial part of its
undertaking or assets;

 

  (f) if an encumbrancer shall take possession of the whole or any substantial
part of its undertaking or assets;

 

5



--------------------------------------------------------------------------------

  (g) if a distress or execution or other process shall be levied or enforced
upon or sued out against the whole or any substantial part of its undertaking or
assets and such possession or process (as the case may be) shall not be
discharged or otherwise ceases to apply within five (5) Business Days;

 

  (h) if it initiates or consents to judicial proceedings relating to itself
under applicable liquidation, insolvency, composition, reorganisation or other
similar laws or makes a conveyance or assignment for the benefit of its
creditors generally other than a solvent reorganisation which has been approved
in advance of the same by the other Parties hereto (such approval not to be
unreasonably withheld or delayed); or

 

  (i) if at any time it no longer has legal power to perform its obligations
under this Agreement or to carry on its business or it becomes unlawful for such
person to do the same or any of the obligations of such person are not or cease
to be legal, valid and binding, in each case, to the extent that the same would
have a material adverse effect;

“Excluded Account” shall have the meaning specified in the Sale and Purchase
Agreement.

“FSA” shall mean the United Kingdom Financial Services Authority.

“Governmental Authority” shall mean any governmental, regulatory or
self-regulatory authority, agency, court, tribunal, commission or other
regulatory or self-regulatory entity, in the UK or any applicable foreign
governmental state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” shall mean the Guarantee specified in Clause 9.17.

“Indemnified AO Parties” shall have the meaning specified in Clause 6.2.

“Indemnified Party” shall have the meaning specified in Clause 6.4(a).

“Indemnified Receivables Purchaser Parties” shall have the meaning specified in
Clause 6.1.

“Indemnifying Party” shall have the meaning specified in Clause 6.4(a).

“Legal Assignment of Assets” shall mean the legal assignment of the Receivables
and the other Purchased Assets dated the Assignment Date between Seller (as
assignor), CCIA and Account Owner (as CCIA’s designee).

“Losses” shall mean any and all losses, liabilities, damages, costs and
expenses, including, without limitation, any reasonable attorneys’ fees
(including, without limitation, those incurred to enforce the rights hereunder
against another party hereto), disbursements and court costs, in each case
reasonably incurred by Account Owner, Receivables Purchaser, Servicer or any
other Indemnified AO Party or Indemnified Receivables Purchaser Party, as
applicable.

 

6



--------------------------------------------------------------------------------

“Minimum Monthly Fee” shall have the meaning specified in Clause 2.1(a).

“Monthly Fee” shall have the meaning specified in Clause 2.1(a).

“Operating Regulations” shall mean the by-laws, rules and regulations of the
Credit Card System.

“Payment Break Program” shall have the meaning specified in Clause 2.11.

“Personal Data” shall have the meaning specified in the Data Protection Act.

“Policies and Procedures” shall mean the written policies and procedures of
Account Owner relating to the manner in which Account Owner conducts the Credit
Card business, and the policies and procedures relating to the processing,
servicing, collection and other administration and management of the Accounts,
as attached as Exhibit A to this Agreement and as amended from time to time in
accordance with the terms of this Agreement.

“Post-Signing Receivables” shall have the meaning specified in the Sale and
Purchase Agreement.

“Pre-Signing Receivables” shall have the meaning specified in the Sale and
Purchase Agreement.

“Programme” shall mean the portfolio of Accounts and respective obligations of
the Parties hereunder.

“Receivables” shall mean any and all amounts owing by Cardholders that arise or
have arisen under or in connection with the Accounts, including, without
limitation, all principal, outstanding purchases, cash advances, balance
transfers, finance charges, annual fees and any other charges and fees assessed
on the Accounts.

“Receivables Purchase Agreement” shall mean the Receivables Purchase Agreement
between Account Owner, as the seller, and Receivables Purchaser, as purchaser,
with provisions substantially in the form attached hereto as Exhibit B.

“Receivables Purchaser” shall mean CompuCredit International Acquisition
Corporation, a Nevada corporation with registered company number E0041862007-2
and having its registered address at 101 Convention Center Drive, Las Vegas,
Nevada 89109, USA.

“Receivables Purchaser Terms Change Request” shall have the meaning specified in
Clause 2.2(b).

“Regulatory Criticism” shall have the meaning specified in Clause 2.2(d).

 

7



--------------------------------------------------------------------------------

“Related Agreements” shall mean the Sale and Purchase Agreement, the Declaration
of Trust, the Legal Assignment of Assets, the Visa Undertaking Letter and the
Receivables Purchase Agreement.

“Requirements of Code” shall mean the requirements or recommendations of The
Finance Leasing Association Code of Practice 2000 together with the requirements
or recommendations of any additional codes of conduct or practice which the
Account Owner may notify to the Receivables Purchaser during the Term of this
Agreement.

“Requirements of Law” shall mean, with respect to any person, the Operating
Regulations and the requirements of any national, supra-national or local law,
statute, rule or regulation or judicial, governmental, or administrative order,
decree or ruling or any provision of any organizational, corporate,
constitutional or governing documents, applicable to the Accounts or the Account
Owner in relation to the Credit Card business conducted pursuant to this
Agreement or the actions of any party to this Agreement in the performance of
its respective obligations hereunder or under any Related Agreements.

“Sale and Purchase Agreement” shall mean the agreement relating to the sale and
purchase of Monument Business of even date herewith, between various parties
including Barclays, CompuCredit UK and Receivables Purchaser (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof).

“Section 75 Liability” shall mean any liability of Account Owner (as creditor)
from time to time to make payment to a Cardholder (as debtor) regarding an
Account pursuant to Section 75 of the Consumer Credit Act.

“Seller” shall have the meaning specified in the Preamble.

“Servicer” shall mean (1) initially CCIA, and (2) after the Closing Date, upon
its execution of an Assignment and Assumption Agreement with respect to the
rights and duties of the Servicer hereunder, CCIS and its successors and
permitted assigns.

“Services Agreement” shall mean the services between the Third Party Data
Processor and Servicer or CompuCredit UK.

“Servicing Agreements” shall mean the Transfer and Servicing Agreement, the
Services Agreement and the Transitional Services Agreement.

“Set-Up Fee” shall have meaning specified in Clause 2.1(a).

“Settlement Reserve Account” shall have the meaning specified in Clause 6.5(a).

“Settlement Reserve Account Amount” shall have the meaning specified in
Clause 6.5(c).

 

8



--------------------------------------------------------------------------------

“Tax” shall be construed so as to include any tax, levy, import, duty or other
charge of a similar nature (including, without limitation, any penalty or
interest payable in connection with any failure to pay or any delay in paying
any of the same).

“Tax Return” shall mean any return, report or similar statement required to be
filed with respect to any Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.

“Term” shall have the meaning set out in Clause 5.1.

“Third Party Claim” shall have the meaning specified in Clause 6.4(a).

“Third Party Data Processors” shall mean any third party providing any of the
data processing services described in Clause 2.1(d) pursuant to a services
agreement with the Servicer or CompuCredit UK, which may include but shall not
be limited to TSYS.

“Transfer Right” shall have the meaning specified in Clause 2.9.

“Transitional Services Agreement” shall mean the transitional services agreement
of even date herewith between the Seller and CCIA and CompuCredit UK under which
the Seller will provide certain services to CCIA for a period after the Closing
Date.

“TSYS” shall mean Total Systems Services, Inc. a corporation organized under the
laws of Georgia with registration number J520481 and having its registered
office at 1600 First Avenue, Columbus, Georgia 31901-1804, USA.

“United Kingdom” shall mean the United Kingdom of Great Britain and Northern
Ireland.

“Visa Undertaking Letter” shall mean the letter agreement dated the date hereof
between VISA Europe Services Inc. and the Account Owner, CCIA, CompuCredit UK,
CompuCredit Corporation and CCIS.

“Wind-Down Period” shall have the meaning specified in Clause 5.4.

 

1.2 Other Definitional Provisions.

 

  (a) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Clause, Subclause, Schedule and
Exhibit references contained in this Agreement are references to Clauses,
Subclauses, Schedules and Exhibits in or to this Agreement unless otherwise
specified.

 

  (b) the singular includes the plural, and the plural includes the singular;

 

  (c) “include” and “including” are not limiting;

 

9



--------------------------------------------------------------------------------

  (d) references to any agreement or other contract includes any permitted
modifications, supplements, amendments and replacements, and

 

  (e) the Schedules and Exhibits referred to herein shall be construed with and
as an integral part of this Agreement to the same extent as if they were set out
herein.

 

  (f) For the avoidance of doubt, for purposes of this Agreement, in the event
any definition contained herein shall conflict with or be inconsistent with any
definition contained in the Receivables Purchase Agreement or the Sale and
Purchase Agreement, the definition contained herein shall be controlling.

 

2. CREDIT CARD ACCOUNTS

 

2.1 Account Owner; Account Administration.

 

 

(a)

Account Owner shall issue the existing Credit Cards and new Credit Cards with
respect to the existing Accounts and shall discharge its responsibilities as
Account Owner as set forth herein during the Term. Receivables Purchaser agrees
to purchase the Receivables each Business Day as set out in the Receivables
Purchase Agreement. In consideration of the services to be provided by the
Account Owner to the Receivables Purchaser pursuant to this Agreement, the
Receivables Purchaser shall pay Account Owner the Set-Up Fee (as defined below)
and a monthly fee (the “Monthly Fee”) equal to the product of fifteen pence
(15p) multiplied by the total number of Active Accounts on the close of business
of the last day of the prior calendar month, subject to a minimum monthly
payment of fifteen-thousand pounds (£15,000) (the “Minimum Monthly Fee”). The
Monthly Fee shall be payable on or before the fifteenth (15th) day of each month
during the Term (and with respect to the last calendar month of the Term, the
Monthly Fee shall be payable on the fifteenth day of the next calendar month),
or if such day is not a Business Day, on the next succeeding Business Day, by
transfer of immediately available funds to or at the direction of Account Owner.
Receivables Purchaser further agrees to pay to Account Owner, within fourteen
(14) days of the Closing Date, a one-off non-refundable fee of sixty-thousand
pounds (£60,000) (the “Set-Up Fee”).

 

  (b) Except as otherwise provided herein, Account Owner shall extend credit
card loans to Cardholders in accordance with the Cardholder Agreements, the
Policies and Procedures, the Requirements of Law and the Requirements of Code
and shall reasonably cooperate with Receivables Purchaser and Servicer in their
performance of such services required hereunder or under the Related Agreements
as may reasonably be required in order to maintain the Accounts, including,
e.g., the issuance of replacement Credit Cards.

 

  (c)

Servicer shall procure that the relevant Third Party Data Processor delivers to
each Cardholder a personal identification number (or PIN), or other security
code for accessing personal information pertaining to the Cardholder, a
Cardholder Agreement and any copy Cardholder Agreement required to be served on
a

 

10



--------------------------------------------------------------------------------

 

Cardholder pursuant to any Requirement of Law, any disclosure statement and such
other notices or documents related to the establishment or maintenance of
Accounts as are required from time to time under the Operating Regulations and
applicable Requirements of Code and Requirements of Law including, without
limitation the Consumer Credit Act and the Data Protection Act. Receivables
Purchaser and Servicer shall each further procure that the relevant Third Party
Data Processor shall promptly provide all information reasonably requested by
Account Owner during the Term and for one year thereafter.

 

  (d) All Accounts opened and Receivables originated under the Programme after
the Closing Date shall be processed and maintained by the relevant Third Party
Data Processor pursuant to a system which, during the term of this Agreement,
will individually identify the Accounts and all Receivables arising thereunder,
and which will distinguish them clearly from any other credit card accounts
owned or serviced by Account Owner. Account Owner agrees not to alter the file
designation with respect to any Account during the Term without the prior
written consent of Receivables Purchaser.

 

  (e) Servicer shall be responsible for servicing and maintaining the Accounts,
processing payments thereunder and collecting or enforcing accounts payable
thereunder by itself or through the relevant Third Party Data Processor, as set
out in the Servicing Agreement. The parties hereto acknowledge that for a period
of time after the Closing Date the Seller will provide certain services with
respect to the Accounts pursuant to the Transitional Services Agreement.
Furthermore, to carry out the terms of this Agreement, Servicer may enter into
supplier and service contracts with third parties, including affiliates of
Servicer. Servicer will exercise reasonable care in the selection of third party
service contractors. It is understood, acknowledged and agreed that in such
event Servicer shall remain primarily liable for its performance hereunder,
whether such performance is undertaken directly or indirectly through a third
party. Servicer shall make reasonably available to Account Owner and any
regulatory agency having jurisdiction over Account Owner, upon advance written
notice, access to the books, records, materials and facilities of such third
party suppliers and service contractors.

 

  (f) Servicer shall procure that the relevant Third Party Data Processor
carries out its obligations under the Services Agreement, including, without
limitation, all activities and functions required by the Credit Card System from
time to time, and the functions referred to in Clause 2.1(e) pursuant to a
system which, during the Term, will individually identify the Accounts and all
Receivables arising thereunder, and which will distinguish them clearly from any
other credit card accounts owned or serviced by Account Owner.

 

  (g)

Account Owner shall act as issuer of and shall issue new Credit Cards on
existing Accounts within any FSA-regulated timescales. Account Owner shall, in
its sole discretion on a case by case basis, issue Credit Cards only to
Cardholders in compliance with the Anti Money Laundering Requirements, but shall
not approach any Cardholder directly to carry out anti-money laundering
procedures unless

 

11



--------------------------------------------------------------------------------

 

required to do so by the Anti Money Laundering Requirements. All Credit Cards
shall be and remain the sole property of Account Owner. For the avoidance of
doubt and subject to Clause 5.3, immediately upon termination or expiry of this
Agreement, Account Owner shall cease to issue new Credit Cards and shall comply
with the provisions of Clause 5 relating to the Wind Down Period and the
transfer of the Accounts.

 

2.2 Account Terms

 

  (a) Cardholder Agreements

The terms and conditions for the Credit Cards applicable to the Accounts are set
forth in the Cardholder Agreements.

 

  (b) Changes in Terms requested by Receivables Purchaser

Receivables Purchaser from time to time may request in writing that Account
Owner make changes to the terms of the Accounts and direct Servicer to implement
such changes to the terms of the Accounts, which request shall, at a minimum,
describe in detail the changes so requested and the manner in which Receivables
Purchaser proposes that such changes be implemented (each, a “Receivables
Purchaser Terms Change Request”). Account Owner shall, subject to its rights
under Clauses 2.2(b)(i) and (ii), direct Servicer to implement all such changes
that do not violate Requirements of Law. In connection with each Receivables
Purchaser Terms Change Request:

 

  (i) Evidence of Use by Another Financial Institution

If within ten (10) days following receipt of any Receivables Purchaser Terms
Change Request Account Owner makes written demand upon Receivables Purchaser,
Receivables Purchaser shall reasonably demonstrate that the terms proposed by
Receivables Purchaser to be in effect upon implementation of the Receivables
Purchaser Terms Change Request are then in effect for another financial
institution with respect to that institution’s own credit card accounts, without
publicly documented regulatory criticism relating specifically to such terms and
without being subject to any pending or, to the knowledge of Receivables
Purchaser, threatened litigation related thereto. If Receivables Purchaser is
able to make such demonstration, then Account Owner shall, subject to its right
under Clauses 2.2(b)(ii) and (iii), direct Servicer to implement all such
changes. If Receivables Purchaser is unable to make such a demonstration with
respect to any Receivables Purchaser Terms Change Request, then Account Owner
shall not be obligated make such changes to the terms of the Accounts and shall
not be obligated to direct Servicer to implement the changes described in such
Receivables Purchaser Terms Change Request.

 

12



--------------------------------------------------------------------------------

  (ii) Violation of Requirements of Law

If Account Owner notifies Receivables Purchaser within the applicable time
period set forth in Clause (iii)(B)(II) or (C) below, that it believes effecting
the changes described in any Receivables Purchaser Terms Change Request would
result in the violation of one or more Requirements of Law, and Receivables
Purchaser notifies Account Owner that it disagrees with that belief:

 

  (A) Account Owner and Receivables Purchaser, as promptly as possible after
receipt by Receivables Purchaser of such notice, shall jointly designate counsel
reasonably satisfactory to both Account Owner and Receivables Purchaser to
advise Account Owner and Receivables Purchaser with respect to the extent to
which effecting such changes would, in the opinion of such counsel, result in
the violation of any Requirement of Law.

 

  (B) If such counsel delivers an opinion substantially to the effect that such
changes would result in the violation of one or more Requirements of Law,
Receivables Purchaser shall pay the reasonable fees and disbursements of such
counsel in rendering such opinion and Account Owner shall not be required to
direct Servicer to implement the changes described in such Receivables Purchaser
Terms Change Request.

 

  (C) If such counsel delivers an opinion substantially to the effect that such
changes would not result in any violation of any Requirement of Law, Account
Owner shall (1) pay the reasonable fees and disbursements of such counsel in
rendering such opinion and (2) direct Servicer to implement such changes.

 

  (D) If such counsel does not deliver an opinion substantially to the effect
that such changes would or would not result in the violation of any Requirement
of Law, Receivables Purchaser and Account Owner each shall pay 50% of the fees
and disbursements of such counsel.

 

  (iii) Obligation of Account Owner to Authorize Changes

Account Owner shall be deemed to have authorized Servicer to begin the process
of implementing the changes requested by Receivables Purchaser in a Receivables
Purchaser Terms Change Request, to the extent such Receivables Purchaser Terms
Change Request requires action by Servicer, and shall be obligated to reasonably
cooperate with Receivables Purchaser and Servicer in effecting such changes
(with respect to clauses B and C below, upon written notice from Receivables
Purchaser), if:

 

  (A) Account Owner responds in writing to Receivables Purchaser and Servicer
that it approves or does not object to the changes proposed in such Receivables
Purchaser Terms Change Request;

 

13



--------------------------------------------------------------------------------

  (B) Within ten (10) Business Days after receiving such Receivables Purchaser
Terms Change Request: (I) Account Owner fails to request evidence of
uncriticized use of such terms by another financial institution pursuant to
Clause 2.2(b)(i); or (II) Account Owner fails to notify Receivables Purchaser,
pursuant to Clause 2.2(b)(ii), that it believes effecting the changes described
in such Receivables Purchaser Terms Change Request would result in the violation
of one or more Requirements of Law; or

 

  (C) Within five (5) Business Days after receiving evidence from Receivables
Purchaser of uncriticized use of the terms that would be in effect following
such changes by another financial institution in a manner that satisfies the
requirements of Clause 2.2(b)(i), Account Owner fails to notify Receivables
Purchaser, pursuant to Clause 2.2(b)(ii), that it believes effecting the changes
described in such Receivables Purchaser Terms Change Request would result in the
violation of one or more Requirements of Law.

A Receivables Purchaser Terms Change Request that is the subject of any of the
circumstances described in this Clause 2.2(b)(iii) is referred to herein as an
“Approved Receivables Purchaser Terms Change Request”, and: (i) Account Owner
shall direct Servicer to implement the changes described therein; and
(ii) following receipt of such written directions, Servicer shall implement the
changes described in any such Approved Receivables Purchaser Terms Change
Request to the extent such change requires action by Servicer.

 

  (iv) Obligation of Receivables Purchaser to Pay for Terms Changes

Except as otherwise provided in Clause 2.2(b)(ii)(C) and (D), all reasonable
costs and expenses incurred in connection with effecting any Receivables
Purchaser Terms Change Request shall be for the account of Receivables Purchaser
and Receivables Purchaser shall reimburse Account Owner as soon as reasonably
practicable after receipt of any demand for such reimbursement from Account
Owner for any such cost or expense so incurred by Account Owner. Any payment of
a cost or expense of Account Owner by Receivables Purchaser pursuant to this
Clause 2.2(b) shall be subject to receipt by Receivables Purchaser of a written
statement setting forth in reasonable detail such cost or expense and attaching
receipts to the extent applicable.

 

  (v) Subject to Requirements of Law and as otherwise provided in this
Clause 2.2(a), Account Owner shall use commercially reasonable efforts to
cooperate with the Servicer in implementing any changes to the Accounts
requested by Receivables Purchaser that it is required to so implement pursuant
to this Clause 2.2(b).

 

14



--------------------------------------------------------------------------------

  (c) Account-by-Account Changes

Servicer may implement, without the specific prior written approval of Account
Owner or Receivables Purchaser, but subject to Requirements of Law, changes to
individual Accounts to facilitate collections or maintenance with respect to
such Accounts provided that any changes are consistent with the Policies and
Procedures and Clause 3.1 of the Visa Undertaking Letter.

 

  (d) In the event that Account Owner receives criticism in a report of
examination or in a related document or specific oral communication from, or is
subject to formal or informal supervisory action by the FSA or any other
Governmental Authority, or enters into an agreement with the FSA or any other
Governmental Authority with jurisdiction over Account Owner with respect to the
Accounts and the transaction contemplated by this Agreement (“Regulatory
Criticism”), Account Owner shall promptly advise Receivables Purchaser in
writing of the Regulatory Criticism received and shall promptly share with
Receivables Purchaser relevant portions of any written documentation, or for
oral communications, provide a detailed summary in writing, received from the
relevant supervisory agency, to the extent not specifically prohibited by law,
for the full and fair assessment and understanding of such criticism. The
parties shall cooperate and use their respective best efforts to reach agreement
to add, delete or revise their appropriate agreements to promptly rectify,
resolve or address the matter(s) subject to the Regulatory Criticism.

 

2.3 Non-Credit Revenue on Accounts

Any rebates, marketing fees or other fees or discounts, including, without
limitation, interchange payments that are paid or granted by the Credit Card
System to Account Owner with respect to the Accounts relating to the period from
and after the Closing Date shall be paid over to Receivables Purchaser as soon
as reasonably practicable (but in any event within thirty (30) days) after
receipt by Account Owner.

 

2.4 Use of Names and Credit Card Marks

 

  (a) Branding; Account Owner’s Credit Card Marks

Account Owner acknowledges that, after the end of the transitional period
following the Closing Date, pursuant to the Sale and Purchase Agreement, all
Credit Cards issued to Cardholders will include the name of the Account Owner.
Account Owner hereby authorizes Receivables Purchaser and Servicer to use the AO
Credit Card Marks as and only to the extent necessary to carry out its
obligations hereunder. Receivables Purchaser and Servicer hereby agree that all
use of the AO Credit Card Marks shall only be in connection with the Accounts.

 

15



--------------------------------------------------------------------------------

  (b) Rights Reserved by Account Owner

It is expressly agreed that Receivables Purchaser is not purchasing or acquiring
any right, title or interest in the AO Credit Card Marks or the name, or any
portion thereof, of Account Owner or its Affiliates. Receivables Purchaser
acknowledges that Account Owner exclusively owns the AO Credit Card Marks and
the goodwill related thereto and symbolized thereby (the “AO Goodwill”).
Receivables Purchaser shall not combine the AO Credit Card Marks with any other
mark or term and shall not use the AO Credit Card Marks in any manner that could
reasonably be expected to materially damage or diminish the AO Goodwill.
Receivables Purchaser shall immediately upon receipt of written notice from
Account Owner cease any act or practice that is not permitted by this
Clause 2.4.

 

  (c) Branding; Barclays Marks; CC Credit Card Marks

Account Owner acknowledges that, for the transitional period of time following
the Closing Date, pursuant to the Sale and Purchase Agreement, certain of the
Credit Cards will contain the Barclays Marks. Account Owner acknowledges that
Credit Cards issued to Cardholders may include one or more of the CC Credit Card
Marks. Servicer and Receivables Purchaser hereby authorize Account Owner to use
the CC Credit Card Marks as and only to the extent necessary to carry out its
obligations hereunder. Account Owner hereby agrees that all use of the Barclays
Marks and the CC Credit Card Marks shall only be in connection with the
Accounts.

 

  (d) Rights Reserved by Servicer and Receivables Purchaser

It is expressly agreed that Account Owner is not purchasing or acquiring any
right, title or interest in the Barclays Marks or the CC Credit Card Marks or
the name, or any portion thereof, of Servicer, Receivables Purchaser or any of
their Affiliates. Account Owner acknowledges that Barclays owns the Barclays
Marks and Servicer or Receivables Purchaser or one of their Affiliates
exclusively owns the CC Credit Card Marks and the goodwill related thereto and
symbolized thereby (the “CC Goodwill”). Account Owner shall not combine the
Barclays Marks or the CC Credit Card Marks with any other mark or term and shall
not use the CC Credit Card Marks in any manner that could reasonably be expected
to materially damage or diminish the CC Goodwill. Account Owner shall
immediately upon receipt of written notice from Receivables Purchaser cease any
act or practice that is not permitted by this Clause 2.4.

 

2.5 Credit Card System Membership

At all times during the Term, Account Owner shall maintain its memberships in
the Credit Card System. Account Owner shall be responsible for making all
reports to the Credit Card System that may be required by its memberships
therein. All parties hereto shall comply with the Operating Regulations in
connection with the Accounts.

 

16



--------------------------------------------------------------------------------

2.6 Non-Exclusive Arrangement

Except as provided herein, there shall be no restriction on Account Owner’s
right to issue credit cards independent of the Accounts and to perform credit
card services on its own behalf or for other parties.

 

2.7 Inspections

 

  (a) During and for five years after the Term, Receivables Purchaser may, at
its own expense and upon reasonable prior notice, have reasonable access to and
the right to inspect and copy the Books and Records that are in Account Owner’s
possession or under Account Owner’s control and copies or the originals of which
are not otherwise held or maintained by Servicer. During and for five years
after the Term, Account Owner shall furnish to Receivables Purchaser all such
information concerning the Accounts administered by Account Owner pursuant to
this Agreement as Receivables Purchaser may reasonably request, at Receivables
Purchaser’s own expense, that are not in the possession or under the control of
Receivables Purchaser or Servicer. Receivables Purchaser’s internal and external
representatives and internal and external auditors shall have the same rights to
on-site and off-site inspections and audits of Account Owner as Receivables
Purchaser has, in each case at the expense of Receivables Purchaser; provided
that Receivables Purchaser shall provide reasonable prior written notice to
Account Owner of any internal or external representative or auditor exercising
such rights.

 

  (b) Account Owner may, at its own expense and upon reasonable prior notice,
have reasonable access to and the right to inspect and copy the books and
records of Receivables Purchaser relating to the Receivables and the Accounts.
Account Owner’s internal and external representatives and internal and external
auditors and regulators shall have the same rights to inspections and audits of
Receivables Purchaser as Account Owner has, in each case at the expense of
Account Owner; provided, however, that if an Event of Default of Receivables
Purchaser, as set forth in Clause 5.2, has occurred and is continuing,
Receivables Purchaser will pay the reasonable expenses charged to Account Owner
by Account Owner’s regulators in connection with the inspection and audit of
Receivables Purchaser by such regulators; provided further that Account Owner
shall provide reasonable prior written notice to Receivables Purchaser of any
internal or external representative, auditor or regulator exercising such
rights.

 

2.8 Charged-Off Accounts

During the Term, on the tenth (10th) calendar day or, if such day is not a
Business Day, the next succeeding Business Day of each calendar month, Account
Owner shall automatically and without further action or consideration be deemed
to, and hereby does, transfer, set over and convey to Servicer or its designee
all of its right, title and interest in and to each Account that has been
charged-off as uncollectible during the preceding calendar month, and, on and
after each such date, Servicer shall automatically and without further action or
consideration be deemed to, and hereby does, assume Account Owner’s obligations
with respect to each such Account.

 

17



--------------------------------------------------------------------------------

2.9 Transfer of Accounts to a Third Party

Account Owner hereby grants to Receivables Purchaser the right (the “Transfer
Right”) to require Account Owner on the termination of this Agreement pursuant
to Clause 5.1 or 5.3 (other than a termination due to an Event of Default caused
by Servicer or Receivables Purchaser) to convey the Accounts Assets to
Receivables Purchaser or its designee at Account Owner’s expense (other than for
transfer fees charged by the transferee Account Owner, if any, for any legal
fees of the transferee Account Owner, and for any costs related to the issuance
of new credit cards). For the avoidance of doubt, neither the Receivables
Purchaser nor its designee shall be obligated to pay the Account Owner any
consideration in addition to the Purchase Price paid pursuant to the Sale and
Purchase Agreement for the conveyance of the Accounts Assets.

 

2.10 Enhancements and Fee-Based Programs

During the Term, Account Owner shall offer to the Cardholders certain
enhancements and fee-based programs, including without limitation, payment
break, debt waiver or cancellation products, so long as (i) such offers do not
violate the Requirements of Law, and (ii) such offers have been reasonably
requested by Receivables Purchaser to be made, and (iii) Receivables Purchaser
reimburses Account Owner for its actual costs incurred resulting from the offers
and servicing of such offers. Receivables Purchaser or its designee shall be
permitted to retain all revenues resulting from or related to such offers,
provided that Receivables Purchaser or its designee provide all servicing and
administration in connection with such offers.

Without limiting the generality of the foregoing paragraph, Account Owner will
continue for existing Cardholders and Accounts, and will make available to those
Cardholders and Accounts not presently participating, a payment break program
under the “Payment Break” name (the “Payment Break Program”). Servicer is
responsible for fulfilling the preceding obligations on behalf of Account Owner,
including, but not limited to, marketing the Payment Break Program to eligible
Cardholders and providing customer service, program management, program
servicing and administration of claims for all participating Accounts. Servicer
shall be responsible for implementing the payment break benefits that
Cardholders are entitled to under the Payment Break Program. Notwithstanding
anything to the contrary elsewhere herein, Receivables Purchaser is responsible
for funding refunds, if any, due to Cardholders upon cancellation of their
Payment Break enrollment.

 

2.11 Payment Provisions

All amounts owed to Account Owner hereunder shall be paid by Receivables
Purchaser to the extent permitted by law promptly in full in immediately
available funds and without set-off by electronic transfer to the following
account:

 

A/C Name:

  R Raphael & Sons plc

Bank:

  Lloyds TSB

Sort Code:

  30-90-38

A/C No.:

  01346310

 

18



--------------------------------------------------------------------------------

If, during the Term, Receivables Purchaser is required to deduct by law, statute
or other government regulation withholding tax from any amounts remitted to
Account Owner, Receivables Purchaser shall use reasonable endeavours to minimize
such deductions and shall provide to Account Owner copies of any applicable
documentation it has and such other reasonable assistance as may be required to
enable Account Owner to claim a rebate or deduction for such withholding tax.

 

2.12 VAT

All amounts hereunder are exclusive of Value Added Tax (VAT) and any applicable
VAT shall be paid within fourteen (14) days of presentation of a valid VAT
invoice. The parties intend and believe that the sale of the Receivables to
Receivables Purchaser shall not be a taxable supply for VAT purposes.

 

2.13 Change Imposed or Recommended by Credit Card System

In the event that any additional requirements are imposed or recommended by the
Credit Card System, the Parties each undertake to agree and make appropriate
changes to the Cardholder Agreements or their operating procedures as soon as
reasonably practicable and in any case within the timescale required by the
Credit Card System.

 

2.14 Charges Imposed by Credit Card System

In the event that any additional charges, fees or payments, specifically
applicable to the Programme or this Agreement, are imposed by the Credit Card
System, Receivables Purchaser agrees and undertakes to pay or reimburse Account
Owner such amounts, including legal fees of the Credit Card System for review of
this Agreement, the Related Agreements and other documents.

 

3. WARRANTIES

 

3.1 Warranties of Account Owner Relating to Account Owner

The warranties of the Account Owner under this Agreement are given subject to,
and on the basis that, the warranties of Seller in the Sale and Purchase
Agreement are true and correct in all material respects and that Account Owner
has made no enquiries or investigations relating to the same. In the event any
of the warranties of the Seller in the Sale and Purchase Agreement are not true
and correct and, as a result, but for this provision a warranty of the Account
Owner hereunder would fail to be true and correct in any respect, Account Owner
shall have no liability for such incorrect warranty. Subject to the foregoing,
Account Owner hereby warrants to, and agrees with, Receivables Purchaser and
Servicer, as of the date hereof, with respect to Account Owner, and as of

 

19



--------------------------------------------------------------------------------

each date on which Receivables and other Purchased Assets (as defined in the
Receivables Purchase Agreement) are conveyed under the Receivables Purchase
Agreement (or as of such other date specified in any such warranty), with
respect to Account Owner and such Receivables or other Purchased Assets, as
applicable, that:

 

  (a) Incorporation; Corporate Authority

Account Owner is a public limited company, duly incorporated and validly
existing under the laws of England and Wales and has the corporate power and
authority to own the Accounts and to carry on the business relating to the
Accounts as contemplated by this Agreement and the Receivables Purchase
Agreement, and is duly authorised to do business in each jurisdiction where the
ownership or operation of the Accounts or the conduct of the business relating
to the Accounts as contemplated by this Agreement and the Receivables Purchase
Agreement requires such authorisation, except where the failure to be so
authorised would not have a material adverse effect on the Accounts.

 

  (b) Capacity; Authority; Enforceability

Account Owner has all necessary power and authority to make, execute and deliver
this Agreement and the Receivables Purchase Agreement and to perform all of the
obligations to be performed by it hereunder and thereunder. The making,
execution, delivery and performance of this Agreement and the Receivables
Purchase Agreement and the consummation by Account Owner of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action of Account Owner. This Agreement and the Receivables
Purchase Agreement have each been duly and validly executed and delivered by
Account Owner and, assuming the due authorization, execution and delivery hereof
and thereof by the other parties hereto and thereto, this Agreement and the
Receivables Purchase Agreement will each constitute the valid and binding
obligation of Account Owner, enforceable against Account Owner in accordance
with its terms (except as such enforcement may be limited by insolvency, and
other laws relating to or affecting creditors’ rights generally and by general
equity principles).

 

  (c) No Conflict or Default

Neither the execution and delivery of this Agreement or any Related Agreement by
Account Owner, nor the consummation of the transactions contemplated hereby or
thereby by Account Owner will (i) conflict with, result in the breach of,
constitute a default under or accelerate the performance provided by, the terms
of any order, law, regulation, contract, indenture, mortgage, instrument,
commitment, judgment or decree to which Account Owner is a party or by which it
is bound, except such conflicts, breaches, defaults or accelerations that would
not have, individually or in the aggregate, a material adverse effect on the
Accounts or (ii) violate the articles of incorporation or bylaws, or any other
equivalent organizational document, of Account Owner.

 

20



--------------------------------------------------------------------------------

  (d) Consents

Neither the execution and delivery of this Agreement or any Related Agreement by
Account Owner, nor the consummation of the transactions contemplated hereby or
thereby will (i) require any consent, approval, authorization, registration or
filing under any law, regulation, judgment, order, writ, decree, permit, license
or agreement to which Account Owner is a party, or (ii) require the consent or
approval of any other party to any contract, instrument or commitment to which
Account Owner is a party, in each case other than (A) authorizations, consents,
orders or approvals of or registrations or declarations with any Governmental
Authority or Credit Card System, which have been or will be obtained or made
prior to or on the Closing Date as set forth on Schedule 3.1(d), or (B) where
the failure to obtain such consents, approvals, authorizations or registrations
or to make such filings would not have a material adverse effect on the
Accounts. Any such authorization, consent, approval, order, registration or
declaration that has been obtained, effected or given is in full force and
effect. Account Owner is not subject to any agreement with any Governmental
Authority that would prevent the consummation by Account Owner of the
transactions contemplated by this Agreement or any Related Agreement. Account
Owner is not in default under, and as far as it is aware no event has occurred
that, with the lapse of time or action by a third party, could result in a
default under, the terms of any judgment, order, writ, decree, permit or license
of any agency of any government or court, whether federal, state, municipal or
local and whether at law or in equity, that would reasonably be expected to have
a material adverse effect on the Accounts.

 

  (e) Litigation

There is no action, suit, proceeding, claim or other litigation, or any
investigation by any Governmental Authority, pending, or, to Account Owner’s
knowledge, threatened, against Account Owner that has had or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
Account Owner and/or its ability to discharge its responsibilities as Account
Owner.

 

  (f) Compliance with Laws

As of the date hereof: (i) Account Owner has not taken any action with respect
to the Accounts that would cause the Accounts to fail to comply in any material
respects with any applicable Requirements of Law; and (ii) Account Owner has not
taken any action with respect to the Accounts that would cause the Accounts to
fail to comply in any material respect with any applicable Requirements of Law.
With respect to its existing business practices, Account Owner is in compliance
with all Requirements of Law and its organizational documents.

 

  (g) Performance of Obligations

So far as Account Owner is aware, Account Owner has performed all material
obligations required to be performed by it as Account Owner under the Cardholder

 

21



--------------------------------------------------------------------------------

Agreements and has not taken any action that would cause it to be in material
default under the Cardholder Agreements. As far as Account Owner is aware, no
event has occurred with respect to Account Owner’s performance under the
Cardholder Agreements that, with the lapse of time or action by a third party,
would be reasonably likely to result in a material default by Account Owner
under the Cardholder Agreements that would reasonably be expected to have a
material adverse effect on the Accounts, the Receivables or the Purchased
Assets.

 

  (h) Licenses

All licenses, approvals, authorisations and consents which are necessary in
connection with the carrying on of its business and any applicable licenses
under the Consumer Credit Act and the Data Protection Act have been obtained and
remain in full force in all material respects.

 

  (i) Banking License

It is a bank duly authorised by the FSA to undertake all relevant aspects of its
banking business in the United Kingdom and is a member of the Credit Card
System. The Policies and Procedures and the actions of the Account Owner
hereunder comply with the Operating Regulations.

 

3.2 Warranties of Receivables Purchaser

As of the date hereof, Receivables Purchaser hereby warrants to, and agrees
with, Account Owner and Servicer as of the date hereof and as of each date on
which Receivables and other Purchased Assets are assigned under the Receivables
Purchase Agreement that:

 

  (a) Organization

Receivables Purchaser is a corporation duly incorporated and validly existing
and in good standing under the laws of Nevada. Receivables Purchaser has the
power and authority to perform its obligations under this Agreement, and is duly
qualified to do business in each jurisdiction where the conduct of its business
relating to the performance of such obligations requires such qualification,
except where the failure to be so qualified would not have a material adverse
effect on Receivables Purchaser.

 

  (b) Capacity; Authority; Enforceability

Receivables Purchaser has all necessary power and authority to make, execute and
deliver this Agreement and to perform all of the obligations to be performed by
it under this Agreement. The making, execution, delivery and performance of this
Agreement and the Related Agreements to which it is a party and the consummation
by Receivables Purchaser of the transactions contemplated hereby have been duly
and validly authorized by all necessary corporate or limited liability company
action of Receivables Purchaser. This Agreement and the Related

 

22



--------------------------------------------------------------------------------

Agreements to which it is a party have been duly and validly executed and
delivered by Receivables Purchaser and, assuming the due authorization,
execution and delivery hereof and thereof by the other parties thereto, this
Agreement and the Related Agreements to which it is a party will constitute the
valid, legal and binding obligations of Receivables Purchaser, enforceable
against Receivables Purchaser in accordance with their terms (except as such
enforcement may be limited by bankruptcy, insolvency, and other laws relating to
or affecting creditors’ rights generally and by general equity principles).

 

  (c) No Conflicts or Default

Neither the execution and delivery of this Agreement nor any of the Related
Agreements to which it is a party by Receivables Purchaser nor the consummation
of the transactions contemplated hereby or thereby by Receivables Purchaser will
(i) conflict with, result in the breach of, constitute a default under or
accelerate the performance provided by, the terms of any order, law, regulation,
contract, indenture, mortgage, instrument, commitment, judgment or decree to
which Receivables Purchaser is a party or by which Receivables Purchaser is
bound, except such conflicts, breaches, defaults or accelerations that would not
have, individually or in the aggregate, a material adverse effect on Receivables
Purchaser or (ii) violate Receivables Purchaser’s articles of incorporation or
by-laws.

 

  (d) Litigation

There is no action, suit, proceeding, claim or other litigation, or any
investigation by any Governmental Authority, pending, or, to Receivables
Purchaser’s knowledge, threatened, against Receivables Purchaser or any of its
Affiliates that has had or would reasonably be expected to have, individually or
in the aggregate, a material adverse effect on Receivables Purchaser.

 

  (e) Consents

Neither the execution and delivery of this Agreement by Receivables Purchaser,
nor the consummation of the transactions contemplated hereby, will (i) require
any consent, approval, authorization, registration or filing under any law,
regulation, judgment, order, writ, decree, permit, license or agreement to which
Receivables Purchaser is a party, or (ii) require the consent or approval of any
other party to any contract, instrument or commitment to which Receivables
Purchaser is a party, in each case other than (A) authorizations, consents,
orders or approvals of or registrations or declarations with any Governmental
Authority or the Credit Card System, that have been or will be obtained or made
prior to or on the Closing Date as set forth on Schedule 3.2(e), or (B) where
the failure to obtain such consents, approvals, authorizations or registrations
or to make such filings would not have a material adverse effect on Receivables
Purchaser’s ability to fulfill its obligations hereunder. Any such
authorization, consent, approval, order, registration or declaration that has
been obtained, effected or given is in full force and effect. Receivables
Purchaser is not subject to any agreement with any Governmental

 

23



--------------------------------------------------------------------------------

Authority or the Credit Card System that would prevent the consummation by
Receivables Purchaser of the transactions contemplated by this Agreement.
Receivables Purchaser is not in default under, and no event has occurred that,
with the lapse of time or action by a third party, could result in a default
under, the terms of any judgment, order, writ, decree, permit or license of any
agency of any government or court, whether federal, state, municipal or local
and whether at law or in equity, that would reasonably be expected to have a
material adverse effect on Receivables Purchaser’s ability to perform its
obligations hereunder.

 

3.3 Warranties of Servicer

As of the date hereof, Servicer hereby warrants to, and agrees with, Receivables
Purchaser and Account Owner as of the date hereof and as of each date on which
Receivables and other Purchased Assets are conveyed under the Receivables
Purchase Agreement that:

 

  (a) Organization

Servicer is a corporation, duly incorporated and validly existing and in good
standing under the laws of the State of Nevada. Servicer has the power and
authority to service the Accounts and to carry on the business relating to such
Accounts, and is duly qualified to do business in each jurisdiction where the
servicing of the Accounts and Receivables or the conduct of its business
relating to the Accounts and Receivables requires such qualification, except
where the failure to be so qualified would not have a material adverse effect on
the Accounts or Receivables.

 

  (b) Capacity; Authority; Enforceability

Servicer has all necessary power and authority to make, execute and deliver this
Agreement and to perform all of the obligations to be performed by it under this
Agreement and the Servicing Agreements to which it is a party. The making,
execution, delivery and performance of this Agreement and the Servicing
Agreements to which it is a party, and the consummation by Servicer of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action of Servicer. This Agreement has
been duly and validly executed and delivered by Servicer and, assuming the due
authorization, execution and delivery hereof by Account Owner and Receivables
Purchaser, this Agreement will constitute the valid, legal and binding
obligations of Servicer, enforceable against Servicer in accordance with its
terms (except as such enforcement may be limited by bankruptcy, insolvency, and
similar laws relating to or affecting creditors’ rights generally and by general
equity principles).

 

  (c) No Conflicts or Default

Neither the execution and delivery of this Agreement and the Servicing
Agreements to which it is a party by Servicer nor the consummation of the

 

24



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby by Servicer will (i) conflict with,
result in the breach of, constitute a default under or accelerate the
performance provided by, the terms of any order, law, regulation, contract,
indenture, mortgage, instrument, commitment, order, judgment or decree to which
Servicer is a party or by which Servicer is bound, except such conflicts,
breaches, defaults or accelerations that would not have, individually or in the
aggregate, a material adverse effect on Servicer or (ii) violate the articles of
incorporation, by-laws, or any other equivalent organizational document of
Servicer.

 

  (d) Litigation

There is no action, suit, proceeding, claim, or other litigation, or any
investigation by any Governmental Authority, pending, or, to Servicer’s
knowledge, threatened, against Servicer or any of its Affiliates that has had or
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Servicer.

 

4. COVENANTS

 

4.1 Covenants of Account Owner and Receivables Purchaser.

 

  (a) Covenants of Account Owner

Account Owner hereby covenants and agrees with Receivables Purchaser and
Servicer as follows:

 

  (i) Corporate Existence

Subject to and on the basis that the warranties of Seller in the Sale and
Purchase Agreement are true and correct in all material respects and that
Account Owner has made no enquiries or investigations relating to the same (and
Receivables Purchaser agrees that, in the event any of the warranties of Seller
in the Sale and Purchase Agreement are not true and correct and, but for this
provision, Account Owner would have any liability, Account Owner shall have no
such liability), Account Owner shall maintain in full force and effect its
authorisation as a bank and all licenses and permits required to perform its
obligations under this Agreement, including all licenses required under the
Consumer Credit Act. Account Owner shall maintain and comply in all material
respects with all regulatory and administrative requirements of the FSA
applicable to it, as they relate to the Accounts and this Agreement and all
Requirements of Law in connection with the performance of its obligations under
this Agreement, and with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees and awards to which it otherwise may be subject.

 

25



--------------------------------------------------------------------------------

  (ii) Official Records

Account Owner will maintain this Agreement and any Related Agreement to which
Account Owner is a party as a part of its official records.

 

  (iii) Preservation of Accounts

During the term of this Agreement, unless otherwise agreed to in writing by
Receivables Purchaser, from the date of this Agreement, Account Owner shall:
(A) not sell, assign, transfer, pledge or encumber, or permit the encumbrance of
(other than by Receivables Purchaser or Servicer), any Account or Receivable
without the prior written consent of Receivables Purchaser; (B) not take any
action with respect to the Accounts which shall impair any material rights of
Receivables Purchaser other than in the ordinary course of business, and only to
the extent such action is required to comply with Requirements of Law; and
(C) promptly inform Receivables Purchaser of any litigation or proceeding with
respect to the Accounts of which Account Owner becomes aware (but solely to the
extent Account Owner has actual knowledge that Receivables Purchaser has not
otherwise been notified of such litigation or proceeding by Servicer).

 

  (iv) Use of the Cardholder List

Neither Account Owner nor any of its Affiliates, will: (A) sell or otherwise
provide the Cardholder List, in whole or in part, to any third party other than
Servicer and the Third Party Data Processor; (B) use the Cardholder List, in
whole or in part, for the purpose of soliciting any Cardholder for any product,
including, without limitation, credit card and revolving loan products, whether
directly or indirectly; or (C) directly solicit (including, without limitation,
by mail, telemarketing or e-mail), or indirectly solicit through agents or
Affiliates (including, but not limited to, agent bank arrangements with other
financial institutions or entities), Cardholders for any product, including,
without limitation, credit card and revolving loan products.

 

  (v) Policies and Procedures

To the extent such Policies and Procedures relate to Account Owner’s activities
in such capacity, during the Term and for so long after the Term as it shall be
required pursuant to any Requirements of Law, Account Owner shall (A) maintain
and preserve a complete and accurate record of the existing Policies and
Procedures in effect as of each day during the Term and provide each of
Receivables Purchaser and Servicer with a current copy of the existing Policies
and Procedures upon their written request, (B) make the Policies and Procedures
in effect as of each day during the Term available to Receivables Purchaser and
Servicer for inspection at any time during normal business hours upon reasonable
advance notice (provided, however, that the foregoing shall not require Account
Owner to permit any inspection, or to disclose any information,

 

26



--------------------------------------------------------------------------------

that in its reasonable judgment would (I) result in the disclosure of any
confidential information or trade secrets of third parties or confidential
information or trade secrets of itself or violate any of its obligations to any
third party with respect to confidentiality so long as such failure to permit
such inspection or disclose such information does not violate, or cause any
other party to violate, any Requirement of Law or (II) require any disclosure by
Account Owner that could, as a result of such disclosure, have the effect of
causing the waiver of any attorney client privilege), and (C) prior to the
effectiveness of any amendment, supplement or modification to the Policies and
Procedures in any material respect during the Term, obtain the consent of
Receivables Purchaser with respect to each such amendment, supplement and
modification, which consent shall not be unreasonably withheld or delayed.
Account Owner shall provide each of Receivables Purchaser and Servicer a copy of
any amendment, supplement or modification to the Policies and Procedures
promptly following the execution of such amendment, supplement or modification.

 

  (vi) Credit Card System Membership

Account Owner shall maintain its membership of the Credit Card System in good
standing during the term of this Agreement. Account Owner shall be responsible
for making all reports to the Credit Card System which may be required by its
membership therein and shall comply with the Operating Regulations in connection
with this Agreement.

 

  (vii) Intellectual Property

Account Owner will maintain its registered trademarks, service marks, logos,
names or any other proprietary designations used in connection with the Accounts
(collectively, the “AO Intellectual Property”), and shall pursue any material
infringements of any of the foregoing by any Person of which it becomes aware;
provided that nothing in this clause (vii) shall require Account Owner to
maintain any AO Intellectual Property to the extent it is no longer used in
connection with the Accounts or to the extent it no longer uses such AO
Intellectual Property so long as Account Owner (a) offers to assign or transfer
such AO Intellectual Property to or at the direction of Receivables Purchaser at
no cost to Account Owner and (b) cooperates with Receivables Purchaser or
Receivables Purchaser’s designee in connection with such assignment or transfer,
including any assignment or transfer to Receivables Purchaser or any Affiliate
of Receivables Purchaser.

 

  (viii) Other Rights of Account Owner

Subject to and on the basis that the warranties of Seller in the Sale and
Purchase Agreement are true and correct in all material respects and that
Account Owner has made no enquiries or investigations relating to the same (and
Receivables Purchaser agrees that, in the event any of the

 

27



--------------------------------------------------------------------------------

warranties of Seller in the Sale and Purchase Agreement are not true and correct
and, but for this provision, Account Owner would have any liability, Account
Owner shall have no such liability), Account Owner will not take any other
action or fail to take any action with respect to the Accounts that would
materially adversely affect its rights as Account Owner (other than any rights
of Account Owner otherwise granted pursuant to or necessary for carrying out its
obligations under this Agreement).

 

  (ix) Notice of Breach by Account Owner

Account Owner shall notify Receivables Purchaser, in writing, as promptly as
practicable following actual knowledge of or notice to Account Owner of the
occurrence of any disputes with the Credit Card System and regulatory action or
any event that has caused or, with the lapse of time, will cause an Event of
Default of Account Owner pursuant to Clause 5.2.

 

  (x) Contracts with Third Party Data Processors

Account Owner shall enter into such contractual relationships with Third Party
Data Processors as shall be mutually agreed by Receivables Purchaser and Account
Owner (such agreement not to be unreasonably withheld or delayed subject to
Account Owner being indemnified to its reasonable satisfaction in relation
thereto and appropriate back to back arrangements being agreed) as necessary or
appropriate to ensure that it can perform its obligations under this Agreement
and shall maintain such contractual relationships in good standing during the
term of this Agreement.

 

  (xi) Credit Card System

Account Owner shall within twenty (20) Business Days of the date hereof provide
to Receivables Purchaser copies of all of the then current Operating Regulations
applicable to the Credit Card business and shall throughout the term of this
Agreement upon twenty (20) Business Days of Account Owner’s receipt thereof
provide to Receivables Purchaser any updates or amendments thereto. Account
Owner shall promptly notify Receivables Purchaser and Servicer if it becomes
aware that any of the activities of Account Owner, Receivables Purchaser or
Servicer violate or could reasonably be expected to violate any of the Operating
Regulations.

 

  (xii) Visa Undertaking Letter

Account Owner hereby agrees that it will not agree to any release, compromise or
granting of an indulgence by VISA Europe Services Inc. with respect to the Visa
Undertaking Letter without the prior written consent of CCIA.

 

28



--------------------------------------------------------------------------------

  (b) Covenants of Receivables Purchaser

Receivables Purchaser hereby covenants and agrees with Account Owner and with
Servicer with respect to Clause 4.1(b)(i), as follows:

 

  (i) Obligations

Receivables Purchaser will perform its obligations under this Agreement in a
timely manner and with due care.

 

  (ii) Compliance with Law

Receivables Purchaser will comply in all material respects with all Requirements
of Law and requirements of the Credit Card System (of which it is reasonably
aware) the failure to comply with which would materially adversely affect the
rights of Account Owner as owner of the Accounts or result in the imposition of
any liability or obligation on Account Owner.

 

  (iii) Other Rights of Account Owner

Receivables Purchaser will not take any action or fail to take any action that
is required of Receivables Purchaser hereunder that would materially adversely
affect the rights of Account Owner under this Agreement or as owner of the
Accounts, other than in the ordinary course of business and only to the extent
such action is required to comply with any applicable Requirements of Law.

 

  (iv) Notice of Breach by Receivables Purchaser

Receivables Purchaser shall notify Account Owner, in writing, as promptly as
practicable, following actual knowledge or notice to Receivables Purchaser of
any event that has caused or, with the lapse of time, will cause an Event of
Default pursuant to Clause 5.2.

 

  (v) Records

Receivables Purchaser shall maintain for the Term and for so long thereafter as
it may be required pursuant to any Requirements of Law (and for one year after
the Term) records and accounts appropriate and necessary to carry out its
obligations hereunder and as reasonably standard throughout the industry for
proper accounting and audit purposes.

 

  (vi) Licences and Approvals: Receivables Purchaser:

 

  a. shall obtain all licences, approvals, authorisations and consents which are
necessary to be obtained by it in connection with the performance of its
obligations hereunder including, without limitation, any applicable licences
under the Consumer Credit Act and notifications under the Data Protection Act;

 

29



--------------------------------------------------------------------------------

  b. shall maintain and, where necessary, renew all such licences, approvals,
authorisations and consents throughout the term of this Agreement; and

 

  c. shall produce copies of all such licences, approvals, authorisations and
consents to Account Owner at such times and upon such notice as Account Owner
may reasonably request.

 

  (c) Covenants of Servicer

Servicer hereby covenants and agrees with Account Owner and Receivables
Purchaser as follows:

 

  (i) Obligations

Servicer will perform its obligations under this Agreement in a timely manner
and with due care.

 

  (ii) Compliance with Law

In performing its obligations under this Agreement, Servicer will comply in all
material respects with all applicable Requirements of Law. Servicer also will
comply with any written guidance from the FSA that applies to the Accounts or
Servicer’s obligations under this Agreement.

 

  (iii) Other Rights of Accounts Owner

Servicer will not take any other action or fail to take any action with respect
to the Accounts that would adversely affect the rights of Accounts Owner as
owner of the Accounts, other than in the ordinary course of business and only to
the extent such action is required to comply with any applicable Requirements of
Law.

 

  (iv) Servicer shall enter into such arrangements as may be mutually agreed by
Receivables Purchaser and Account Owner (such agreement not to be unreasonably
withheld or delayed) to be necessary or appropriate to ensure:

 

  a. management of the Accounts process;

 

  b. settlement of payments as between Cardholders and Account Owner;

 

  c. settlement of payments as between Account Owner and its merchant creditors;
and

 

  d. any other feature required to implement or operate the Accounts.

 

30



--------------------------------------------------------------------------------

Servicer shall maintain all necessary contractual relationships in good standing
during the Term and as necessary thereafter for the purposes of its surviving
obligations hereunder.

 

  (v) Licences and Approvals: Servicer:

 

  a. shall obtain all licences, approvals, authorisations and consents which are
necessary to be obtained by it in connection with the performance of its
obligations hereunder including, without limitation, any applicable licences
under the Consumer Credit Act and notifications under the Data Protection Act;

 

  b. shall maintain and, where necessary, renew all such licences, approvals,
authorisations and consents throughout the term of this Agreement; and

 

  c. shall produce copies of all such licences, approvals, authorisations and
consents to Account Owner at such times and upon such notice as Account Owner
may reasonably request.

 

  (vi) Records

Servicer shall maintain for the Term and for so long thereafter as may be
required by any Requirements of Law records and accounts appropriate and
necessary to carry out its obligations hereunder and as reasonably standard
throughout the industry for proper accounting and audit purposes.

 

5. TERM, EVENTS OF DEFAULT AND TERMINATION

 

5.1 Term

This Agreement shall commence as of the date first set forth above and shall
continue, subject to Clause 5.2 and Clause 5.3, for a period of five (5) years
(the “Term”). Upon the expiration of such five (5) year Term, in the absence of
a written agreement of the parties to the contrary:

 

  (a) This Agreement shall terminate and Account Owner shall transfer the
rights, title, interest, privileges and obligations of Account Owner in and to
all the Accounts, whether open or closed, Credit Cards, Cardholder Agreements,
Books and Records, Cardholder Lists and all other assets otherwise directly and
exclusively related to the Accounts, Credit Cards, Cardholder Agreements, Books
and Records, Cardholder Lists and/or Receivables (the “Accounts Assets”) to
Receivables Purchaser or Receivables Purchaser’s designee; and

 

  (b) Receivables Purchaser shall pay all costs associated with such transfer
such that Account Owner shall incur no cost or expense other than for its own
out-of-pocket administrative costs, fees and expenses, including but not limited
to the fees and expenses of its legal counsel.

 

31



--------------------------------------------------------------------------------

5.2 Events of Default

Each of the following shall be an “Event of Default” hereunder with respect to
each Party:

 

  (a) Failure of Performance. (i) A Party shall fail to perform a material
obligation under this Agreement (other than a material obligation referred to in
Clause 5.2(a)(ii) or (iii) below) and does not cure such failure to the
reasonable satisfaction of Account Owner, if the defaulting Party is Servicer or
Receivables Purchaser, or to the reasonable satisfaction of Receivables
Purchaser if the defaulting Party is Account Owner, within twenty-two
(22) Business Days after the date of the defaulting party’s receipt of written
notice from another Party specifying such failure, (ii) Receivables Purchaser
shall fail to maintain an amount equal to the Settlement Reserve Account Amount
in the Settlement Reserve Account and does not cure such failure within one
(1) Business Day after receipt of written notice of such failure, and
(iii) Receivables Purchaser or Account Owner shall fail to perform a material
obligation under the Receivables Purchase Agreement and does not cure such
failure to the reasonable satisfaction of Account Owner, if the defaulting Party
is Receivables Purchaser, or to the reasonable satisfaction of Receivables
Purchaser if the defaulting Party is Account Owner, within one (1) Business Day
after the date of the defaulting party’s receipt of written notice from another
Party specifying such failure; provided, however, it shall not constitute an
Event of Default hereunder if Receivables Purchaser fails to purchase new
Receivables under the Receivables Purchase Agreement and such failure shall
continue for no more than two Business Days and Account Owner makes a withdrawal
from the Settlement Reserve Account to fund the purchase price for such new
Receivables; provided further, however, that any such failure specified in the
preceding proviso shall occur no more than twice (2 times) in any six calendar
month period.

 

  (b) Insolvency. A Dissolution Event occurs in respect of any Party.

 

  (c) Account Owner is not a bank as defined for the purposes of
Section 349(3)(a) of the Income and Corporation Taxes Act 1958 which is in the
charge to United Kingdom corporation tax as respects all amounts regarded as
interest for United Kingdom purposes received by it as an Account Owner under
this Agreement.

 

  (d) Any licence or authorization under the Consumer Credit Act or the Data
Protection Act required for the performance of its obligations under this
Agreement is withdrawn, declined suspended or revoked or such Party otherwise
fails to be licensed or authorised under either such Act for a period of more
than five (5) Business Days.

 

  (e) The FSA revokes or materially and adversely restricts the authorisation of
Account Owner under the Financial Services and Markets Act 2000.

 

  (f) Account Owner ceases to be a member of a Credit Card System.

 

32



--------------------------------------------------------------------------------

5.3 Termination Rights

Each Party, reserving all other remedies and rights hereunder, in whole or in
part, may terminate this Agreement:

 

  (a) immediately upon written notice by a non-defaulting Party to the other
Parties upon the occurrence of an Event of Default under Clause 5.2(b)(c)(d)(e)
or (f) with respect to a Party;

 

  (b) upon five (5) Business Days written notice by a non-defaulting Party to
the other Parties upon the occurrence of an Event of Default under
Clause 5.2(a)(i) with respect to a Party and immediately upon written notice by
a non-defaulting Party to the other Parties upon the occurrence of an Event of
Default under Clauses 5.2(a)(ii) and (iii) with respect to a Party;

 

  (c) immediately upon termination or expiration of the Receivables Purchase
Agreement; and

 

  (d) upon one hundred twenty (120) days written notice to the other Parties
upon the occurrence of (1) a Change In Law (or such shorter notice period as
required by such Change In Law) that the performance of the Party giving such
termination notice is or has been materially and adversely affected by a Change
in Law or (2) a change in the requirements of the Credit Card System that the
performance of the Party giving such termination notice is or has been
materially and adversely affected by a change in the requirements of the Credit
Card System (and for the avoidance of doubt, if either party receives notice
from a third party of the proposed withdrawal of any relevant operating
permission or of any such related restriction, it shall notify the other party
promptly).

For the avoidance of doubt, if this Agreement is terminated due to an Event of
Default by Receivables Purchaser for failure to purchase Receivables under the
Receivables Purchase Agreement, then Account Owner shall have no obligation to
fund any new Receivables, and shall immediately transfer all existing and/or
accrued Receivables to Receivables Purchaser and Account Owner may, subject to
Requirements of Law and the applicable Cardholder Agreements, in its sole
discretion cancel all Credit Cards so as to avoid the creation of further
Receivables.

 

5.4 Wind Down Period

The Parties agree that there will be a six (6) month period for winding down the
servicing and administration provided by Servicer pursuant to this Agreement and
converting the Accounts to an alternative account owner or credit card issuer
(“Wind Down Period”) that, unless the Term is terminated under Clause 5.3, will
commence upon the end of the Term. During the Wind Down Period, the parties
shall use all commercially reasonable efforts to develop and implement a plan to
convert the Accounts to such alternative account owner or credit card issuer.
Receivables Purchaser shall reimburse Account Owner for all reasonable
out-of-pocket costs incurred by Account Owner in connection

 

33



--------------------------------------------------------------------------------

with the implementation of a plan to convert during the Wind Down Period. In the
event the Wind Down Period begins upon termination or expiration of this
Agreement, the Parties shall continue to perform their obligations under this
Agreement and the Related Agreements for the duration of the Wind Down Period.

 

5.5 Terms Associated with Transfer of Accounts

In the absence of any written agreement between Account Owner and Receivables
Purchaser to the contrary, in connection with any transfer effected pursuant to
this Clause 5:

 

  (a) Each of Receivables Purchaser and Account Owner shall use their respective
commercially reasonable efforts to preserve the goodwill of each other and to
ensure a smooth and orderly transition of the Accounts and forwarding of
payments that relate to the Accounts received by Account Owner to the
appropriate entity following such transfer;

 

  (b) Account Owner shall treat any third party transferee of the Accounts
Assets as an Indemnified Receivables Purchaser Party for purposes of Clause 6,
subject to the limitations set forth therein; and

 

  (c) Account Owner shall, upon completion of such transfer of Accounts, deliver
to Receivables Purchaser or Receivables Purchaser’s designee any Books and
Records in Account Owner’s possession or under its control, subject to any
Requirements of Law relating to retaining duplicate books and records.

 

6. INDEMNIFICATION

 

6.1 Account Owner’s Indemnification Obligations

Account Owner shall be liable to and shall indemnify, defend and hold
Receivables Purchaser and its Affiliates and their respective officers,
directors, employees and permitted assigns (collectively, the “Indemnified
Receivables Purchaser Parties”) harmless from and against any and all Losses to
the extent arising from or relating to (i) any breach by Account Owner of any
representation or warranty made by Account Owner hereunder; (ii) any breach by
Account Owner of any covenant, agreement or undertaking expressly made by
Account Owner under this Agreement; or (iii) any wrongful or negligent action or
failure to act by Account Owner or any Affiliate in the performance of any
obligation under this Agreement to be performed by Account Owner that results in
a claim against any of the foregoing persons or entities except, in any case, to
the extent such Losses arise from the Indemnified Receivables Purchaser Parties’
negligence, fraud or willful misconduct, PROVIDED ALWAYS that such breach and/or
wrongful or negligent action or failure and such Losses are ascertained by a
court of competent jurisdiction or agreed in a settlement approved in advance in
writing by Account Owner.

 

34



--------------------------------------------------------------------------------

6.2 Servicer’s Indemnification Obligations

Servicer shall be liable to and shall indemnify, defend and hold Account Owner
and its Affiliates and their respective officers, directors, employees and
permitted assigns (collectively, the “Indemnified AO Parties”) harmless from and
against any and all Losses arising from or relating to: (i) any breach by
Servicer of any representation or warranty expressly made by Servicer under this
Agreement; (ii) any breach by Servicer of any covenant, agreement or undertaking
expressly made by Servicer under this Agreement; or (iii) any wrongful or
negligent action or failure to act by Servicer in the performance of any
obligation under this Agreement to be performed by Servicer that results in a
claim against any of the Indemnified AO Parties except, in any case, to the
extent such Losses arise from the negligence, fraud or willful misconduct of any
Indemnified AO Party.

 

6.3 Receivables Purchaser’s Indemnification Obligations

Receivables Purchaser shall be liable to and shall indemnify, defend and hold
the Indemnified AO Parties harmless from and against any and all Losses arising
from or relating to: (i) any breach by Receivables Purchaser of any
representation or warranty expressly made by Receivables Purchaser under this
Agreement; (ii) any breach by Receivables Purchaser of any covenant, agreement
or undertaking expressly made by Receivables Purchaser under this Agreement;
(iii) indirectly or directly in connection with any breach of the warranties
given by Seller in the Sale and Purchase Agreement; (iv) any claim of set-off by
a Cardholder with respect to any Account Owner Section 75 Liability under the
Consumer Credit Act provided however that any recovery by Account Owner (a) in
accordance with the statutory right of indemnification from suppliers (as
defined in Section 189 of the Consumer Credit Act) and (b) made pursuant to the
right of “charge back” (if any) under the operating regulations of the relevant
payment system in respect of the transaction giving rise to the Account Owner
Section 75 Liability will be applied to reduce the loss to Account Owner for the
purpose of ascertaining claims hereunder or (v) any wrongful or negligent action
or failure to act by Receivables Purchaser in the performance of any obligation
under this Agreement to be performed by Receivables Purchaser that results in a
claim against any of the foregoing persons or entities except, in any case, to
the extent such Losses arise from the negligence, fraud or willful misconduct of
the Indemnified AO Parties.

 

6.4 Procedure

 

  (a) Notice of Claims.

The parties agree that in case any claim is made or any suit or action is
commenced by any party that is not a party to this Agreement or an Affiliate
thereof with respect to Losses that may give rise to a right of indemnification
(a “Third Party Claim”), or any knowledge is received of a state of facts which,
if not corrected, may give rise to a right of indemnification, for such party
hereunder (“Indemnified Party”) from the other party (“Indemnifying Party”), the
Indemnified Party will give notice to the Indemnifying Party as promptly as
practicable after the receipt by the Indemnified Party of notice or knowledge of
such claim, suit, action or state of facts. Notice to the Indemnifying Party
under

 

35



--------------------------------------------------------------------------------

the preceding sentence shall be given no later than fifteen (15) days after
receipt by the Indemnified Party of service of process in the event a suit or
action has commenced or thirty (30) days under all other circumstances. The
failure to give prompt notice shall not relieve an Indemnifying Party of its
obligation to indemnify except to the extent the Indemnifying Party is
prejudiced by such failure. Such notice shall describe in reasonable detail the
issue that has or may result in indemnification pursuant to Clause 6.1, 6.2 or
6.3. The Indemnified Party shall (i) provide to the Indemnifying Party copies of
all notices and documents (including court papers) received by the Indemnified
Party relating to any Third Party Claim that are not separately addressed to the
Indemnifying Party and (ii) make available to the Indemnifying Party and its
counsel and accountants at reasonable times and for reasonable periods, during
normal business hours, all books and records of the Indemnified Party relating
to any Third Party Claim or other claim for indemnification, and each party
hereunder will render to the other such assistance as it may reasonably require
of the other in order to insure prompt and adequate defense of any suit, claim
or proceeding based upon a state of facts which may give rise to a right of
indemnification hereunder.

The Indemnifying Party shall have the right to defend, compromise and settle any
Third Party Claim in the name of the Indemnified Party to the extent that the
Indemnifying Party may be liable to the Indemnified Party in connection
therewith. The Indemnifying Party shall notify the Indemnified Party within ten
(10) Business Days of having received written notice pursuant to this
Clause 6.4(a) of the Third Party Claim whether the Indemnifying Party elects to
assume the defense of any such Third Party Claim and employ counsel, provided
that the Indemnified Party does not object to such counsel in a reasonable
exercise of its discretion. The Indemnified Party shall have the right to employ
its own counsel if the Indemnifying Party so elects to assume such defense, but
the fees and expenses of such counsel shall be at the Indemnified Party’s
expense, unless (i) the employment of such counsel shall have been authorized in
writing by the Indemnifying Party; (ii) the Indemnifying Party shall not have
employed counsel to take charge of the defense of such action prior to or
promptly after electing to assume the defense thereof, or (iii) in the
reasonable judgment of counsel to the Indemnified Party, as evidenced in
writing, there is a reasonable basis for a possible conflict of interest between
the Indemnified Party and the Indemnifying Party or there are defenses available
to the Indemnified Party which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events said reasonable fees and expenses
shall be borne by the Indemnifying Party.

 

  (b) Settlement of Claims

The Indemnified Party may at any time notify the Indemnifying Party of its
intention to settle or compromise any claim, suit or action against the
Indemnified Party (without the consent of the Indemnifying Party) in respect of
which indemnification payments may be sought from the Indemnifying Party
hereunder,

 

36



--------------------------------------------------------------------------------

provided that the Indemnifying Party shall have no liability in respect of such
settled or compromised claim, suit or action. Except to the extent provided in
the preceding sentence, the Indemnified Party may not settle or compromise any
claim, suit or action against the Indemnified Party without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

  (c) Time Limits

Any claims for indemnity pursuant to Clause 6.1(i), Clause 6.2(i) or
Clause 6.3(i) may be made during the Term and for a period of two years
following the Term. Notwithstanding the preceding sentence, any covenant,
agreement, representation or warranty shall be deemed to survive the time at
which it otherwise would have terminated pursuant to this Clause 6.4(c) solely
for the purpose of resolving any claim with respect to which the Indemnified
Party has submitted, in accordance with this Clause 6, notice of the breach
thereof or of the third party claim giving rise to such right to indemnity prior
to such time.

 

  (d) Subrogation

The Indemnifying Party shall be subrogated to any claims or rights of the
Indemnified Party as against any other persons with respect to any amount paid
by the Indemnifying Party under this Clause 6. The Indemnified Party shall
cooperate with the Indemnifying Party, at the Indemnifying Party’s expense, in
the assertion by the Indemnifying Party of any such claim against such other
persons.

 

6.5 Settlement Reserve Account

 

  (a) On or before the fifth (5th) Business Day prior to the BIN Transfer Date,
Receivables Purchaser shall fund and maintain for the Term, for the benefit only
of Account Owner, an eligible deposit account held by Account Owner (the
“Settlement Reserve Account”) bearing a designation clearly indicating that the
funds deposited therein are held for the benefit only of Account Owner.
Receivables Purchaser hereby agrees to grant to Account Owner a security
interest in the Settlement Reserve Account and the funds deposited therein in
order to secure Receivables Purchaser’s obligation to purchase new or accrued
receivables under the Receivables Purchase Agreement and/or settle claims for
any Receivables not transferred thereunder.

 

  (b) All interest on funds on deposit in the Settlement Reserve Account shall
be retained in the Settlement Reserve Account for the benefit only of Account
Owner.

 

  (c)

The amount on deposit in the Settlement Reserve Account shall be equal to (i) as
of the fifth (5th) Business Day before the BIN Transfer Date, nine million
pounds (UK£9,000,000) and (ii) throughout the Term for each calendar quarter
thereafter, the Average Daily Purchases for the calendar month preceding such
quarter multiplied by three (in each case, the “Settlement Reserve Account
Amount”) or, in each case, as determined by the Credit Card System from time to
time in its sole discretion. On the first day of each calendar quarter during
the Term beginning 1

 

37



--------------------------------------------------------------------------------

 

April 2007, Servicer and Account Owner shall calculate and agree the Settlement
Reserve Account Amount. In the event there is a deficiency in the Settlement
Reserve Account, Receivables Purchaser shall, immediately on request of Account
Owner, deposit the amount of such deficiency into the Settlement Reserve
Account. In the event there is a surplus in the Settlement Reserve Account, such
surplus shall, with the prior written approval of Account Owner, be withdrawn
and paid to Receivables Purchaser.

 

  (d) Notwithstanding and without compromise to Account Owner’s other rights and
remedies under this Agreement and/or any other Related Agreement, if on any day,
Receivables Purchaser fails to pay the full purchase price due to Account Owner
for the purchase of new Receivables, Account Owner shall withdraw the amount of
the shortfall from the Settlement Reserve Account and apply such funds to the
purchase of any new Receivables. Account Owner shall provide Receivables
Purchaser written notice of any withdrawal from the Settlement Reserve Account.
Within one Business Day after the Receivables Purchaser receives notice of a
withdrawal from the Settlement Reserve Account by the Account Owner, Receivables
Purchaser shall deposit further funds into the Settlement Reserve Account so
that the amount on deposit in the Settlement Reserve Account equals the
Settlement Reserve Account Amount.

 

  (e) Upon the termination of this Agreement and the transfer of all new and
accrued Receivables to Receivables Purchaser and the settlement of any and all
outstanding claims, all amounts on deposit in the Settlement Reserve Account
shall be released from the security interest withdrawn and paid to Receivables
Purchaser and the Settlement Reserve Account shall be closed.

 

  (f) Receivables Purchaser hereby grants to Account Owner during the Term and
until the Settlement Reserve Account is closed pursuant to Clause 6.5(e)
irrevocable authority to credit monies to and debit monies from the Settlement
Reserve Account for the purposes of and as necessary under this Agreement.

 

6.6 Convenience Cheque Account

 

  (a) Receivables Purchaser shall maintain for the Term, for the benefit only of
Account Owner, a current account held by Account Owner (the “Convenience Cheque
Account”) bearing a designation clearly indicating that the funds deposited
therein are held for the benefit only of Account Owner. Receivables Purchaser
hereby agrees to grant to Account Owner a security interest in the Convenience
Cheque Account and the funds deposited therein in order to secure Receivables
Purchaser’s obligation to clear convenience cheques issued in connection with
the Accounts.

 

  (b) All interest, if any, on funds on deposit in the Convenience Cheque
Account shall be retained in the Convenience Cheque Account for the benefit of
Account Owner.

 

  (c)

Receivables Purchaser shall reimburse Account Owner on each Business Day for the
full amount cleared on such Business Day as notified to Receivables Purchaser

 

38



--------------------------------------------------------------------------------

 

by Account Owner in writing with respect to convenience cheques issued with
respect to the Accounts. Receivables Purchaser shall reimburse Account Owner for
all fees and costs levied by the bank at which the Convenience Cheque Account is
held.

 

  (d) Upon the termination of this Agreement and the transfer of all new and
accrued Receivables to Receivables Purchaser and the settlement of any and all
outstanding claims, all amounts, if any, on deposit in the Convenience Cheque
Account shall be released from the security interest withdrawn and paid to
Receivables Purchaser and the Convenience Cheque Account shall be closed.

 

  (e) Receivables Purchaser hereby grants to Account Owner during the Term and
until the Convenience Cheque Account is closed pursuant to Clause 6.6(d)
irrevocable authority to credit monies to and debit monies from the Convenience
Cheque Account for the purposes of and as necessary under this Agreement.

 

7. CARDHOLDER DATA

 

7.1 Cardholder Data

Notwithstanding any of the provisions of this Agreement, in relation to
Cardholder Data (which for the avoidance of doubt includes Personal Data) the
parties acknowledge that Clauses 7 and 8 shall apply.

 

7.2 Property of Account Owner

The parties acknowledge that the Cardholder Data is the property of the Account
Owner, and that in the course of performing their advisory services and
obligations under this Agreement the Servicer, Receivables Purchaser and any of
their Affiliates shall need access to the Cardholder Data.

 

7.3 Storage and Disclosure of Cardholder Data

The Servicer and Receivables Purchaser (and any of their Affiliates) shall only:

 

  (a) store, copy or use the Cardholder Data, and

 

  (b) disclose the Cardholder Data to:

 

  (i) a third party with the prior consent of the Account Owner, and

 

  (ii) its employees, directors, agents, subcontractors and professional
advisers,

to the extent reasonably required to perform its obligations under this
agreement (or in the case of professional advisers on a strict need to know
basis) or as required or otherwise permitted to do so under Requirements of Law.

 

39



--------------------------------------------------------------------------------

8. DATA PROTECTION

 

8.1 Definitions

The terms process (and its derivatives), data subject, data controller, and data
processor shall, where used in this clause, have the meanings given to them
under the Data Protection Act.

 

8.2 Data Controller and Data Processors

The parties agree that in respect of any Cardholder Data that is Personal Data
processed by the Servicer, Receivables Purchaser or any of their Affiliates, the
Account Owner is the data controller and the Servicer, Receivables Purchaser or
any of their Affiliates are data processors. Servicer and Receivables Purchaser
shall ensure that each and any of their Affiliates that have access to the
Cardholder Data comply with its obligations under the Data Protection Act and
the provisions of Clauses 7 and 8 of this Agreement.

 

8.3 Compliance with Data Protection Act

Each party shall comply with its obligations under the Data Protection Act in
relation to the Cardholder Data processed by the Servicer, Receivables Purchaser
or any of their Affiliates in connection with the advisory services being
provided by the Servicer, Receivables Purchaser or their Affiliates under this
Agreement.

 

8.4 Processing of Personal Data

Unless the Account Owner requires otherwise in writing, the Servicer,
Receivables Purchaser (and any of their Affiliates) shall only undertake
processing of Personal Data in accordance with Clause 7.3.

 

8.5 Maintain Security

The Servicer, Receivables Purchaser (and any of their Affiliates as required)
shall bring into effect and maintain appropriate technical and organisational
measures to maintain security and to prevent unauthorised or unlawful access to
or processing of Cardholder Data that is Personal Data and accidental loss or
destruction of, or damage to such Personal Data.

 

8.6 Compliance with Terms of Schedule

The Account Owner and Receivables Purchaser are to comply with the terms of
Schedule 8.6 with regards to any Cardholder Data that is Personal Data that has
been transferred to Receivables Purchaser outside the EEA by or on behalf of the
Account Owner (including by the Servicer)

 

40



--------------------------------------------------------------------------------

8.7 Transfer of Personal Data Outside EEA

The parties have agreed that the Servicer, Receivables Purchaser or any of their
Affiliates, may transfer Cardholder Data that is Personal Data to any country or
territory outside the EEA provided that, and only for so long as:

 

  (a) in respect of any such country or territory there has been a European
Community finding of adequacy pursuant to Article 25(6) of the EC Data
Protection Directive in respect of that country or territory; or

 

  (b) the transfer falls within the scope of the Safe Harbor scheme operated by
the US Department of Commerce.

 

9. MISCELLANEOUS PROVISIONS

 

9.1 Amendment

This Agreement and the rights and obligations of the parties hereunder and
thereunder may not be changed orally, but only by an instrument in writing
signed by Account Owner, Servicer and Receivables Purchaser in accordance with
this Clause 9.1.

 

9.2 Governing Law

This agreement shall be governed by and construed in accordance with the laws of
England and Wales.

 

9.3 Submission

For the benefit of Account Owner and the Servicer, the Receivables Purchaser
agrees that the courts of England have jurisdiction to settle any disputes in
connection with this Agreement and accordingly submits to the jurisdiction of
the English courts.

 

9.4 Service of Process

Without prejudice to any other mode of service Receivables Purchaser:

 

  (i) irrevocably appoints CompuCredit UK as its agent for service of process in
relation to any proceedings before the English courts in connection with this
Agreement;

 

  (ii) agrees to maintain such an agent for service of process in England during
the term of this Agreement;

 

  (iii) agrees that failure by a process agent to notify Receivables Purchaser
of the process will not invalidate the proceedings concerned;

 

  (iv) consents to the service of process relating to any such proceedings by
prepaid posting of a copy of the process to its address for the time being
applying under this Agreement; and

 

41



--------------------------------------------------------------------------------

  (v) agrees that if the appointment of any person mentioned in above ceases to
be effective, Receivables Purchaser shall immediately appoint a further person
in England to accept service of process on its behalf in England and, failing
such appointment within five (5) days, Servicer shall be entitled to appoint
such a person by notice to Account Owner.

 

9.5 Notices

All demands, notices and communications hereunder to any party shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by certified mail, return receipt requested, or sent via telecopy,
with telephonic confirmation, or electronic transmission, receipt requested, to
the notice address for such party as set forth below or, as to each party, at
such other address as shall be designated by such party in a written notice to
each other party:

 

Account Owner:   

R. Raphael & Sons Plc

Walton Lodge

Walton Street

Aylesbury, Buckinghamshire

HP21 7QY

Attention: Tony Pooley

Phone: 44 01 296 436 661

Fax: 44 01 296 423 041

  

(with a courtesy copy to

Clintons

55 Drury Lane

London WC2B 5RZ

Attn: TAF)

Receivables Purchaser or Servicer:   

CompuCredit International Acquisition Corp.

3993 Howard Hughes Parkway

Suite 250, Office 269

Las Vegas, NV 98169

Attention: Joshua Miller

Phone: 1 (702) 949-0162

Fax: 1 (702) 598-3651

   With a copy to:   

CompuCredit Corporation

245 Perimeter Center Parkway, Suite 600

Atlanta, Georgia 30346

Attn: General Counsel

Telephone: 770-206-6200

Fax No.: 770-206-6187

 

42



--------------------------------------------------------------------------------

9.6 Severability of Provisions

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, and terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

9.7 Further Assurances

Account Owner, Servicer and Receivables Purchaser agree to do and perform, from
time to time, at the expense of the requesting party, any and all acts and to
execute any and all further instruments required or reasonably requested by any
other party more fully to effect the purposes of this Agreement.

 

9.8 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising any right, remedy, power or
privilege hereunder on the part of Account Owner, Servicer or Receivables
Purchaser shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. Except as provided in Clause 5, the rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

 

9.9 Counterparts

This Agreement may be executed in two or more counterparts (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument.

 

9.10 Binding

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

9.11 Third Party Rights

The Parties to this Agreement do not intend that any of its terms shall be
enforceable by any third party who could not be able to enforce such terms other
than by virtue of the Contracts (Right of Third Parties) Act 1999.

 

9.12 Merger and Integration

Except as specifically stated otherwise herein, this Agreement, the Receivables
Purchase Agreement and the Sale and Purchase Agreement sets forth the entire
understanding of

 

43



--------------------------------------------------------------------------------

the parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement. This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

 

9.13 Headings

The headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.

 

9.14 Survival

The provisions of Clauses 6.01, 6.02 and 6.03 shall survive termination of this
Agreement.

 

9.15 Acknowledgement and Agreement of Account Owner

Account Owner expressly acknowledges and agrees that all of Receivable
Purchaser’s right, title and interest in, to, and under this Agreement will be
assigned by Receivables Purchaser to Partridge Funding Corporation, and
Partridge Funding Corporation will grant a security interest therein to Deutsche
Bank Trust Company Americas in its capacity as indenture trustee, and Account
Owner consents to such assignments.

 

9.16 Liability

If any party becomes aware of a matter that could give rise to a claim for a
breach of warranty under this Agreement, such party shall notify the other
parties as soon as reasonably practicable and in any event within 60 days of a
responsible officer of such party becoming actually aware of the facts giving
rise to such claim (such notice to contain reasonable particulars of such facts
and the amount of such claim), provided that failure to give such notice shall
not prejudice that party’s ability to claim in respect of the breach of
warranty.

Neither party shall be liable to the other party for loss of future contracts or
opportunity or, except as provided in Clause 2.4, any harm to the goodwill or
reputation of the other party or indirect or consequential loss or damage, in
each case, whether arising from tort, including negligence, breach of contract,
under any indemnity under this Agreement, or at law or otherwise.
Notwithstanding anything to the contrary contained in this Agreement, neither
party excludes or limits liability for fraud or for death or personal injury
resulting from a negligent act or omission of its employees, agents or
subcontractors.

For the avoidance of doubt, Account Owner shall not be liable for any claim by
Receivables Purchaser to the extent that such claim relates to any warranty of
the Seller in the Sale and Purchase Agreement which is not true and correct.

Without prejudice to any duty it may have at common law or otherwise, each party
shall use reasonable endeavours to mitigate any loss or damage which it may
suffer in consequence of any breach by another party of the warranties or
provisions of this Agreement.

 

44



--------------------------------------------------------------------------------

Subject to the provisions of Clauses 5.1 and 5.3, no party shall be entitled to
rescind this Agreement after the Closing Date in any circumstances.

Notwithstanding any other provision of this Agreement, in calculating the
liability of the Account Owner under this Agreement for a breach of a warranty
claim, the losses suffered by the Receivables Purchaser shall be assessed on the
basis that the amount of such losses are deemed to be the same amount as that
which the Receivables Purchaser would have suffered had it not taken any action
to securitize any of the Purchased Assets but had retained the entire legal and
beneficial interest.

 

9.17 Guarantee

 

  (a) The Receivables Purchaser hereby irrevocably and unconditionally
guarantees in favour of Account Owner (as principal and not merely as surety)
that it shall (on demand by Account Owner) immediately discharge the liabilities
of Servicer to Account Owner under the terms of this Agreement.

 

  (b) The guarantee set out in Clause 9.17(a) above is a continuing guarantee
and will extend to the ultimate balance of sums payable by the Servicer under
this Agreement, and shall remain in force and in effect until Servicer has
performed and discharged all of its obligations under this Agreement regardless
of any intermediate payment or discharge in whole or in part.

 

  (c) Receivables Purchaser’s liability under Clause 9.17(a) above shall not be
affected by any act, omission, matter or thing which, but for this Clause 9.17,
would reduce, release or prejudice any of its obligations under this Clause 9.17
(without limitation and whether or not known to it) including any concession,
time, indulgence or release granted by Account Owner to Servicer or by any
payment or other dealing or anything else which would, but for this Guarantee,
operate to discharge or reduce that liability.

 

  (d) The Receivables Purchaser hereby indemnifies the Account Owner immediately
on demand against any cost, loss or liability suffered by Account Owner if
anything causes any of Servicer’s obligations under this Agreement to be or
become invalid or unenforceable or illegal.

 

  (e) For the avoidance of doubt, this Guarantee shall be effective only if the
Receivables Purchaser and Servicer are separate legal entities.

 

45



--------------------------------------------------------------------------------

9.18 No Partnership

Nothing in this Agreement and no action taken by the Parties under this
Agreement shall constitute a partnership, association, joint venture or other
co-operative entity between any of the Parties. There shall be no relationship
between the Account Owner, on one hand, and the Receivables Purchaser or the
Servicer, on the other hand, other than as separate business contracting on the
terms of this Agreement.

 

9.19 Visa Undertaking Letter

Each Party to this Agreement undertakes that it will comply with its obligations
under the Visa Undertaking Letter.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Account Owner, Servicer and Receivables Purchaser have
caused this Account Ownership Agreement to be duly executed by their respective
officers as of the day and year first above written.

 

R. RAPHAEL & SONS PLC By:  

/s/ Firoz Tejani

Name:   Firoz Tejani Title:   Director COMPUCREDIT INTERNATIONAL ACQUISITION
CORPORATION By:  

/s/ Joshua C. Miller

Name:   Joshua C. Miller Title:   Assistant Secretary